Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
(Stipulation omitted.)
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise which was invoiced at 22 shillings and 5 pence per dozen, less 2)4 per centum, plus cases, or at 14 shillings per dozen, less 2)4 per centum, plus cases, and the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise which was invoiced at 30 shillings per dozen, less 2)4 per centum, plus cases, and that such values were the values found by the appraiser.
Judgment will be rendered accordingly.